United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-3722
                       ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

Demetrius McCalister, also known as Meechie, also known as Lil'D, also known as
                                Meechie Loc

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                    Appeal from United States District Court
                 for the Eastern District of Missouri - St. Louis
                                 ____________

                             Submitted: June 7, 2013
                              Filed: June 7, 2013
                                 [Unpublished]
                                ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.
       Demetrius McCalister directly appeals the sentence the district court1 imposed
after he pled guilty to charges involving drugs and firearms. His counsel has moved
to withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
acknowledging that McCalister entered into a plea agreement containing an appeal
waiver, but arguing that the district court, having granted a downward variance,
abused its discretion by not imposing a more lenient sentence.

       Upon careful review, this court concludes that the appeal waiver is enforceable.
See United States v. Jennings, 662 F.3d 988, 990 (8th Cir. 2011) (court should enforce
appeal waiver if both waiver and plea agreement were entered into knowingly and
voluntarily, appeal is within waiver’s scope, and no miscarriage of justice would
result); see also United States v. Azure, 571 F.3d 769, 772 (8th Cir. 2009) (de novo
review of whether defendant waived right to appeal sentence). Having reviewed the
record independently under Penson v. Ohio, 488 U.S. 75 (1988), this court finds no
nonfrivolous issues outside the scope of the appeal waiver.

      The appeal is dismissed, and counsel’s motion to withdraw is granted.
                       ______________________________




      1
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.

                                         -2-